Per Curiam.
We think it unjust that the claimant should lose all compensation for the house merely because of neglect to move it back the comparatively short distance required to place it entirely upon the claimant’s premises. It appears that the claimant’s predecessor in title received from the city the sum of $500, the payment of the expenses in moving the house beyond the limit of the property then acquired for Bronx boulevard. It did not so apply the fund. We have here a situation in which mathematical exactitude is impossible, but we think a just result would be reached if the claimant were awarded for the house the difference between its present value of $3,000 and the sum of $500, with interest from March 6, 1914.
The decree so far as appealed from should be reversed, with costs to the appellant, and the proceeding remitted to the Special Term for rehearing.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.
Decree so far as appealed from reversed, with costs, and proceeding remitted to Special Term for rehearing. Settle order on notice.